Exhibit 10.1

 

Execution Version

 

SERIES A PREFERRED UNIT

 

PURCHASE AGREEMENT

 

among

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

and

 

THE PURCHASERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Article I  DEFINITIONS

 

1

 

 

 

 

Section 1.01

Definitions

 

1

Section 1.02

Accounting Procedures and Interpretation

 

7

 

 

 

 

Article II  AGREEMENT TO SELL AND PURCHASE

 

7

 

 

 

Section 2.01

Closing

 

7

Section 2.02

Deliveries at the Closing

 

7

Section 2.03

Independent Nature of Purchasers’ Obligations and Rights

 

9

Section 2.04

Further Assurances

 

9

 

 

 

 

Article III  REPRESENTATIONS AND WARRANTIES AND  COVENANTS RELATED TO THE
PARTNERSHIP

 

9

 

 

 

Section 3.01

Existence

 

9

Section 3.02

Capitalization and Valid Issuance of Units

 

10

Section 3.03

General Partners

 

11

Section 3.04

Ownership of the Material Subsidiaries

 

11

Section 3.05

Plains SEC Documents

 

12

Section 3.06

No Material Adverse Change

 

12

Section 3.07

No Registration Required

 

13

Section 3.08

No Registration Rights

 

13

Section 3.09

Litigation

 

13

Section 3.10

No Default

 

13

Section 3.11

No Conflicts

 

13

Section 3.12

Authority; Enforceability

 

14

Section 3.13

Approvals

 

14

Section 3.14

Distribution Restrictions

 

14

Section 3.15

MLP Status

 

15

Section 3.16

Investment Company Status

 

15

Section 3.17

Certain Fees

 

15

Section 3.18

No Labor Disputes

 

15

Section 3.19

Insurance

 

15

Section 3.20

Books and Records; Sarbanes-Oxley Compliance

 

15

Section 3.21

Listing and Maintenance Requirements

 

16

Section 3.22

Taxes

 

16

Section 3.23

Compliance with Laws; Environmental Laws; Pipeline Safety Laws; Permits; and
Environmental Permits

 

17

Section 3.24

Title to Property

 

18

Section 3.25

Rights-of-Way

 

18

Section 3.26

Form S-3 Eligibility

 

18

Section 3.27

FCPA

 

18

Section 3.28

Money Laundering Laws

 

19

Section 3.29

OFAC

 

19

 

i

--------------------------------------------------------------------------------


 

Article IV  REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

19

 

 

Section 4.01

Existence

19

Section 4.02

Authorization, Enforceability

19

Section 4.03

No Breach

19

Section 4.04

Certain Fees

20

Section 4.05

Unregistered Securities

20

Section 4.06

Sufficient Funds

21

 

 

 

Article V  COVENANTS

21

 

 

Section 5.01

Conduct of Business

21

Section 5.02

Listing of Units

21

Section 5.03

Cooperation; Further Assurances

22

Section 5.04

Lock-up Agreement

22

Section 5.05

Tax Estimates

22

 

 

 

Article VI  INDEMNIFICATION, COSTS AND EXPENSES

23

 

 

Section 6.01

Indemnification by the Partnership

23

Section 6.02

Indemnification by the Purchasers

24

Section 6.03

Indemnification Procedure

24

Section 6.04

Tax Matters

25

 

 

 

Article VII  TERMINATION

25

 

 

Section 7.01

Termination

25

Section 7.02

Certain Effects of Termination

26

 

 

 

Article VIII  MISCELLANEOUS

26

 

 

Section 8.01

Expenses

26

Section 8.02

Interpretation

27

Section 8.03

Survival of Provisions

27

Section 8.04

No Waiver; Modifications in Writing

28

Section 8.05

Binding Effect

28

Section 8.06

Non-Disclosure

28

Section 8.07

Communications

29

Section 8.08

Removal of Legend

30

Section 8.09

Entire Agreement

31

Section 8.10

Governing Law; Submission to Jurisdiction

31

Section 8.11

Waiver of Jury Trial

31

Section 8.12

Exclusive Remedy

31

Section 8.13

No Recourse Against Others

32

Section 8.14

No Third-Party Beneficiaries

33

Section 8.15

Execution in Counterparts

33

 

 

 

EXHIBIT A — Form of Opinion of Vinson & Elkins L.L.P.

 

 

 

EXHIBIT B — Form of General Partner Waiver

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT C — Form of Director Designation Amendment

 

SCHEDULE A — Purchase Price Allocation

 

SCHEDULE B — Material Subsidiaries

 

iii

--------------------------------------------------------------------------------


 

SERIES A PREFERRED UNIT PURCHASE AGREEMENT

 

This SERIES A PREFERRED UNIT PURCHASE AGREEMENT, dated as of January 12, 2016
(this “Agreement”), is entered into by and among PLAINS ALL AMERICAN PIPELINE,
L.P., a Delaware limited partnership (the “Partnership”), and the purchasers set
forth in Schedule A hereto (the “Purchasers”).

 

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, certain of the Partnership’s
Series A Preferred Units (as defined below), in accordance with the provisions
of this Agreement; and

 

WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Conversion Units (as defined below) and
the Additional Conversion Units (as defined below) underlying the Series A
Preferred Units acquired pursuant hereto and the PIK Units (as defined below),
respectively.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                                                          
Definitions. As used in this Agreement, the following terms have the meanings
indicated:

 

“Additional Conversion Units” means the Common Units issuable upon conversion of
any PIK Units.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (a) the GP Entities or the Plains
Entities, on the one hand, and any Purchaser, on the other, shall not be
considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by a Purchaser or its Affiliates, shall be
considered an Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.

 

“Closing” has the meaning specified in Section 2.01.

 

“Closing Date” means January 28, 2016.

 

1

--------------------------------------------------------------------------------


 

“Code” has the meaning specified in Section 3.14.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” means common units representing limited partner interests in the
Partnership.

 

“Confidentiality Agreements” means the Confidentiality Agreements, dated on or
about December 28, 2015, entered into by the Partnership and each of the
Purchasers or their Affiliates, as applicable, as may be amended from time to
time.

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

 

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units.

 

“Credit Facilities” means the Hedged Inventory Facility, the PAA Facility, the
Plains AAP Facility and the 364-Day Facility.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“Director Designation Amendment” means the amendment to the Sixth Amended and
Restated Limited Liability Company Agreement of GP LLC, dated as of October 21,
2013, to be executed and adopted in connection with the Closing, in
substantially the form attached hereto as Exhibit C.

 

“Environmental Law” means any Laws pertaining to protection of the environment
(including natural resources), the prevention of pollution, the remediation of
contamination, the restoration of environmental quality, or occupational health
and workplace safety, including all Laws addressing any release into the
environment of, any exposure to, or any remediation of Hazardous Substance.

 

“Environmental Permits” means all approvals, authorizations, consents, licenses,
permits, variances, waivers, exemptions, registrations of a Governmental
Authority required under any Environmental Laws for the operation of the
business of the Plains Entities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Fifth A&R LPA” has the meaning specified in Section 2.02(a)(ii).

 

“Funding Obligation” means an amount equal to the Purchase Price multiplied by
the number of Purchased Units to be purchased by the Purchaser on the Closing
Date, as set forth opposite a Purchaser’s name on Schedule A.

 

2

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Partnership prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such financial statements.

 

“General Partner” means PAA GP LLC, a Delaware limited liability company and the
general partner of the Partnership.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership means a Governmental Authority
having jurisdiction over the GP Entities and the Plains Entities or any of their
respective Properties.

 

“GP Entities” means, collectively, the General Partner, GP LLC and Plains AAP.

 

“GP LLC” means Plains All American GP LLC, a Delaware limited liability company
and the general partner of Plains AAP.

 

“Hazardous Substances” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (b) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (c) any petroleum, petroleum products, natural gas,
oil and gas waste, and oil and any components or derivatives thereof, (d) any
polychlorinated biphenyl, and (e) any pollutant, contaminant or hazardous or
toxic, material, waste or substance regulated under any other Environmental Law.

 

“Hedged Inventory Facility” means the Third Amended and Restated Credit
Agreement dated August 19, 2011, as amended, among Plains Marketing, L.P., Bank
of America, N.A., as administrative agent thereunder, and the lenders from time
to time party thereto

 

“Incentive Distribution Rights” has the meaning specified in Section 3.02(a).

 

“Indemnified Party” has the meaning specified in Section 6.03(b).

 

“Indemnifying Party” has the meaning specified in Section 6.03(b).

 

“Indenture” means that certain indenture dated as of September 25, 2002, among
the Partnership, PAA Finance Corp., a Delaware corporation, and U.S. Bank
National Association, as successor trustee, as amended and supplemented from
time to time.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law),
rule or regulation.

 

3

--------------------------------------------------------------------------------


 

“Lead Purchaser” means EnCap Energy Capital Fund X, L.P., in its capacity as
lead purchaser for the Purchasers under this Agreement.

 

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

 

“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has or would reasonably
be expected to have a material adverse effect on (a) the condition (financial or
otherwise), business, prospects, properties, assets, net worth or results of
operations of the Plains Entities, taken as a whole, or (b) the ability of the
Partnership or the General Partner to perform their obligations under the
Transaction Documents; provided, however, that a Material Adverse Effect shall
not include any adverse effect on the foregoing to the extent such adverse
effect results from, arises out of, or relates to (i) a general deterioration in
the economy or changes in the general state of the markets or industries in
which any of the GP Entities or the Plains Entities operates (including, for the
avoidance of doubt, adverse changes (A) in commodity prices, (B) in capital
spending by energy sector participants or their customers, (C) in production
profiles in oil and gas producing basins in North America and (D) otherwise
associated with the effects of current distress in the energy sector and the
resulting effect on the Plains Entities, taken as a whole), except to the extent
that such entities, taken as a whole, are adversely affected in a
disproportionate manner as compared to other industry participants, (ii) any
deterioration in the condition of the capital markets or any inability on the
part of the Plains Entities to access the capital markets, (iii) the outbreak or
escalation of hostilities involving the United States, the declaration by the
United States of a national emergency or war or the occurrence of any other
calamity or crisis, including acts of terrorism, (iv) any change in accounting
requirements or principles imposed upon any of the GP Entities or the Plains
Entities or their respective businesses or any change in applicable Law, or the
interpretation thereof, other than a change that would result in the Partnership
being treated as a corporation for federal Tax purposes, (v) any change in the
credit rating and/or outlook of any of the Plains Entities or any of their
securities (except that the underlying causes of any such changes may be
considered in determining whether a Material Adverse Effect has occurred),
(vi) changes in the market price or trading volume of the Common Units (except
that the underlying causes of any such changes may be considered in determining
whether a Material Adverse Effect has occurred) or (vii) any failure of the
Partnership to meet any internal or external projections, forecasts or estimates
of revenue or earnings for any period (except that the underlying causes of any
such failures may be considered in determining whether a Material Adverse Effect
has occurred).

 

“Material Subsidiaries” means the subsidiaries of the Partnership listed on
Schedule B attached hereto.

 

“NYSE” means the New York Stock Exchange.

 

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

 

4

--------------------------------------------------------------------------------


 

“PAA Facility” means the Credit Agreement dated as of August 19, 2011, as
amended, by and among the Partnership, certain Subsidiaries of the Partnership
from time to time party thereto and Bank of America, N.A., as administrative
agent, and the other lenders party thereto.

 

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Partnership Agreement” means Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 17, 2012, as amended from time
to time in accordance with the terms thereof, including as the context requires,
the Fifth A&R LPA.

 

“Partnership Related Parties” has the meaning specified in Section 6.02.

 

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

“PIK Units” means additional Series A Preferred Units issued by the Partnership
to the Purchasers as in-kind distributions pursuant to the terms of the Fifth
A&R LPA.

 

“Pipeline Safety Law” means any Law applicable to the Plains Entities or the
operation of their business in any way relating to the safety of owning,
operating or managing pipelines or other facilities used for processing, storing
or transporting natural gas, liquids, oil or their by-products, including, but
not limited to, the Pipeline Inspection, Protection, Enforcement and Safety Act
(49 U.S.C. Chapter 601), the Hazardous Liquid Pipeline Safety Act (49 U.S.C.
Chapter 601), the Natural Gas Pipeline Safety Act (49 U.S.C. Chapter 601) and
the Pipeline Safety Improvement Act (49 U.S.C. Chapter 601).

 

“Plains AAP” means Plains AAP, L.P., a Delaware limited partnership, which owns
a 100% membership interest in the General Partner.

 

“Plains AAP Facility” means the Second Amended and Restated Credit Agreement
dated September 26, 2013, as amended, by and among Plains AAP, Citibank, N.A.,
as administrative agent, and the lenders party thereto.

 

“Plains Entities” means, collectively the Partnership and the Partnership’s
majority owned Subsidiaries.

 

“Plains SEC Documents” has the meaning specified in Section 3.03.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

 

“Purchase Price” has the meaning specified in Section 2.01.

 

5

--------------------------------------------------------------------------------


 

“Purchased Units” has the meaning specified in Section 2.01.

 

“Purchaser Related Parties” has the meaning specified in Section 6.01.

 

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Partnership and the Purchasers, in the
form agreed by the parties as of the date hereof.

 

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

 

“Rights-of-Way” has the meaning specified in Section 3.25.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Series A Preferred Units” means the Partnership’s Series A Preferred Units.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof;
(b) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

 

“Tax Return” has the meaning specified in Section 3.22(b).

 

“Taxes” has the meaning specified in Section 3.22(b).

 

“Third-Party Claim” has the meaning specified in Section 6.03(b).

 

“Total Funding Obligation” means the sum of all of the Purchaser’s Funding
Obligations.

 

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Fifth A&R LPA, the Director Designation Amendment and any
and all other agreements or instruments executed and delivered to the Purchasers
by the Partnership or the General Partner hereunder or thereunder, as
applicable.

 

“Transaction Fee” has the meaning specified in Section 8.01.

 

6

--------------------------------------------------------------------------------


 

“364-Day Facility” means the 364-Day Credit Agreement dated January 16, 2015, as
amended, by and among the Partnership, Bank of America, N.A., as administrative
agent, and the lenders party thereto.

 

Section 1.02                                                          
Accounting Procedures and Interpretation. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements of the Partnership and certificates and reports as to financial
matters required to be furnished to the Purchasers hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

 

ARTICLE II
AGREEMENT TO SELL AND PURCHASE

 

Section 2.01                                                           Closing.
On the Closing Date, subject to the terms and conditions hereof, each Purchaser
hereby agrees to purchase from the Partnership, and the Partnership hereby
agrees to issue and sell to each Purchaser, the number of Series A Preferred
Units under the Purchased Units column set forth opposite each Purchaser’s name
on Schedule A (the “Purchased Units”) for a cash purchase price of $26.25 per
Series A Preferred Unit (the “Purchase Price”); provided, however, that EMG Fund
IV PAA Holdings, LLC may, upon delivery of written notice to the Partnership
that is received by the Partnership on or before 5:00 pm on January 14, 2016
Houston, Texas time, increase the number of Purchased Units to be purchased by
it on the Closing Date by up to an additional 3,887,269 Purchased Units, and
upon the timely receipt by the Partnership of such notice Schedule A shall be
deemed to have been amended to reflect the increased number of Purchased Units
and associated Funding Obligation for EMG Fund IV PAA Holdings, LLC, as
applicable based on such notice.  The consummation of the purchase and sale of
the Purchased Units hereunder (the “Closing”) shall take place on Closing Date
at the offices of Vinson & Elkins L.L.P., 1001 Fannin, Suite 2500, Houston,
Texas 77002.

 

Section 2.02                                                          
Deliveries at the Closing.

 

(a)                                 Deliveries of the Partnership at the
Closing. At the Closing, the Partnership shall deliver or cause to be delivered
to the Purchasers:

 

(i)                                     An opinion from Vinson & Elkins L.L.P.,
counsel for the Partnership, in substantially the form attached hereto as
Exhibit A, which shall be addressed to the Purchasers and dated the Closing
Date;

 

(ii)                                  An executed copy of the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, in the form agreed
by the parties as of the date hereof (the “Fifth A&R LPA”);

 

(iii)                               A “Supplemental Listing Application”
approving the Conversion Units for listing by the NYSE;

 

7

--------------------------------------------------------------------------------


 

(iv)                              Evidence of issuance of the Purchased Units
credited to book-entry accounts maintained by the Partnership, bearing a
restrictive notation meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under the Partnership
Agreement or the Delaware LP Act and applicable federal and state securities
laws;

 

(v)                                 A certificate of the Secretary or Assistant
Secretary of GP LLC, on behalf of the Partnership, dated the Closing Date,
certifying as to and attaching (A) the certificate of formation of the
Partnership, (B) the Partnership Agreement, (C) board resolutions authorizing
the execution and delivery of the Transaction Documents and the consummation of
the transactions contemplated thereby, including the issuance of the Purchased
Units, the PIK Units and the Conversion Units, and (D) the incumbency of the
officers authorized to execute the Transaction Documents on behalf of the
Partnership or the General Partner, as applicable, setting forth the name and
title and bearing the signatures of such officers;

 

(vi)                              A cross-receipt executed by the Partnership
and delivered to the Purchasers certifying that it has received from the
Purchasers an amount in cash equal to the Total Funding Obligation and that the
Partnership has paid to the Purchasers the Transaction Fee (which payment will
be made by netting the Transaction Fee due to each Purchaser from such
Purchaser’s Funding Obligation);

 

(vii)                           A duly executed waiver of the General Partner
with respect to certain of its rights under the Partnership Agreement, in
substantially the form attached hereto as Exhibit B;

 

(viii)                        The Registration Rights Agreement, which shall
have been duly executed by the Partnership;

 

(ix)                              The Director Designation Amendment, which
shall have been duly executed by Plains GP Holdings, L.P., a Delaware limited
partnership; and

 

(x)                                 Such other documents relating to the
transactions contemplated by this Agreement as the Purchasers or their counsel
may reasonably request.

 

(b)                                 Deliveries of Each Purchaser at the Closing.
At the Closing, each Purchaser shall deliver or cause to be delivered to the
Partnership:

 

(i)                                     The Registration Rights Agreement, which
shall have been duly executed by such Purchaser;

 

(ii)                                  A cross-receipt executed by such Purchaser
and delivered to the Partnership certifying that it has received from the
Partnership the number of Series A Preferred Units set forth opposite such
Purchaser’s name on Schedule A;

 

(iii)                               Payment of such Purchaser’s Funding
Obligation (which payment will be made by netting the Transaction Fee due to
such Purchaser from such Purchaser’s Funding Obligation) payable by wire
transfer of immediately available funds to an account designated in advance of
the Closing Date by the Partnership; and

 

8

--------------------------------------------------------------------------------


 

(iv)                              Such other documents relating to the
transactions contemplated by this Agreement as the Partnership or its counsel
may reasonably request.

 

Section 2.03                                                          
Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document. Each Purchaser acknowledges by executing this Agreement
that such Purchaser is irrevocably committed to purchase the Purchased Units in
accordance with the terms of this Agreement, and such purchase is not subject to
any conditions precedent other than the deliverables contemplated by
Section 2.02(a).  The failure or waiver of performance under any Transaction
Document of any Purchaser by the Partnership does not excuse performance by any
other Purchaser and the waiver of performance of the Partnership by any
Purchaser does not excuse performance by the Partnership with respect to each
other Purchaser. Nothing contained herein or in any other Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.

 

Section 2.04                                                           Further
Assurances. From time to time after the date hereof, without further
consideration, the Partnership and each Purchaser shall use their commercially
reasonable efforts to take, or cause to be taken, all actions necessary or
appropriate to consummate the transactions contemplated by this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO THE PARTNERSHIP

 

As of the date hereof, the Partnership represents and warrants to and covenants
with the Purchasers as follows:

 

Section 3.01                                                          
Existence.

 

(a)                                 Each of the Partnership, GP Entities and
Material Subsidiaries has been duly incorporated or formed, as the case may be,
and is validly existing as a limited liability company, limited partnership or
corporation, as the case may be, in good standing under the Laws of its
jurisdiction of incorporation or formation, as the case may be, and has the full
limited liability company, limited partnership or corporate, as the case may be,
power and authority to own or lease its Properties and assets and to conduct the
businesses in all material respects which it is engaged, and is duly registered
or qualified as a foreign limited liability company, limited partnership or
corporation, as the case may be, for the transaction of business under the laws
of each jurisdiction in which the character of the business conducted by it or
the nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except

 

9

--------------------------------------------------------------------------------


 

where the failure to so register or qualify would not (i) reasonably be expected
to have a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.

 

(b)                                 None of the Partnership, the GP Entities or
the Material Subsidiaries is in violation of its Organizational Documents in any
material respect.

 

(c)                                  The partnership agreement or limited
liability company agreement, as applicable, of each of the Partnership, the GP
Entities and the Material Subsidiaries has been, and in the case of the Fifth
A&R LPA for the Partnership, at the Closing will be, duly authorized, executed
and delivered by any GP Entity or Plains Entity party thereto and is, and in the
case of the Fifth A&R LPA, at the Closing will be, a valid and legally binding
agreement of such party thereto, enforceable against such party thereto in
accordance with their respective terms; provided, that, with respect to each
such agreement, the enforceability thereof may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law).

 

Section 3.02                                                          
Capitalization and Valid Issuance of Units.

 

(a)                                 As of the date hereof, and prior to the
issuance and sale of the Purchased Units, the issued and outstanding limited
partner interests of the Partnership consist of 397,727,624 Common Units and the
incentive distribution rights (as defined in the Partnership Agreement, the
“Incentive Distribution Rights”). All outstanding Common Units, Incentive
Distribution Rights and the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

 

(b)                                 Through their ownership of the equity
interests of the General Partner, the GP Entities hold a 2.0% general partner
interest in the Partnership; such general partner interest has been duly
authorized and validly issued in accordance with the Partnership Agreement and
the General Partner owns such interest free and clear of all Liens (except
(i) as disclosed in the Plains SEC Documents, (ii) for Liens created, arising
under or securing any of the Credit Facilities, (iii) for Liens arising under
the Partnership Agreement or the Delaware LP Act and (iv) such as would not
reasonably be expected to result in a change of control of the Partnership or
reasonably be expected to materially adversely affect the ability of the Plains
Entities considered as a whole to conduct their businesses as currently
conducted).

 

(c)                                  The Purchased Units being purchased by the
Purchasers hereunder and the limited partner interests represented thereby will
be duly authorized by the Partnership pursuant to the Partnership Agreement
prior to the Closing and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections

 

10

--------------------------------------------------------------------------------


 

17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of any and
all Liens and restrictions on transfer, other than (i) restrictions on transfer
under the Partnership Agreement or this Agreement and under applicable state and
federal securities laws, (ii) such Liens as are created by the Purchasers, and
(iii) such Liens as arise under the Partnership Agreement or the Delaware LP
Act.

 

(d)                                 Except for preemptive rights that have been
waived or as disclosed in the Plains SEC Documents, there are no persons
entitled to statutory, preemptive or other similar contractual rights to
subscribe for the Purchased Units; and, except (i) for the Purchased Units to be
issued pursuant to this Agreement, (ii) for awards issued pursuant to the
Partnership’s long-term incentive plans or (iii) as disclosed in the Plains SEC
Documents, no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, partnership securities or ownership interests in the Partnership
are outstanding.

 

(e)                                  Upon issuance in accordance with this
Agreement and the Partnership Agreement, the PIK Units, the Conversion Units and
the Additional Conversion Units will be duly authorized, validly issued, fully
paid (to the extent required by the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of
any and all Liens and restrictions on transfer, other than (i) restrictions on
transfer under the Transaction Documents and under applicable state and federal
securities laws, (ii) such Liens as are created by the Purchasers, and
(iii) such Liens as arise under the Partnership Agreement or the Delaware LP
Act.

 

Section 3.03                                                           General
Partners. Each Plains Entity or GP Entity that serves as a general partner of
another Plains Entity or GP Entity has full corporate or limited liability
company power and authority, as the case may be, to serve as general partner of
such Plains Entity or GP Entity, in each case in all material respects, as
disclosed in the Plains SEC Documents.

 

Section 3.04                                                           Ownership
of the Material Subsidiaries. All of the outstanding shares of capital stock or
other equity interests of each Material Subsidiary (a) have been duly authorized
and validly issued (in accordance with the Organizational Documents of such
Material Subsidiary), are fully paid (in the case of an interest in a limited
partnership or limited liability company, to the extent required under the
Organizational Documents of such Material Subsidiary) and nonassessable (except
(i) in the case of an interest in a Delaware limited partnership or Delaware
limited liability company, as such nonassessability may be affected by Sections
17-607 and 17-804 of the Delaware LP Act or Sections 18-607 and 18-804 of the
Delaware LLC Act, as applicable, (ii) in the case of an interest in a limited
partnership or limited liability company formed under the laws of another
domestic state, as such nonassessability may be affected by similar provisions
of such state’s limited partnership or limited liability company statute, as
applicable, and (iii) in the case of an interest in an entity formed under the
laws of a foreign jurisdiction, as such nonassessability may be affected by
similar provisions of such jurisdiction’s corporate, partnership or limited
liability company statute, if any, as applicable) and (b) are owned, directly or
indirectly, by the Partnership, free and clear of all Liens. The Subsidiaries
other than the Material Subsidiaries would not have, individually or in the

 

11

--------------------------------------------------------------------------------


 

aggregate, accounted for (i) more than 10% of the total assets of the Plains
Entities, taken as a whole, as of the most recent fiscal year end or (ii) more
than 10% of the net income of the Plains Entities, taken as a whole, for the
most recent fiscal year.

 

Section 3.05                                                           Plains
SEC Documents. Except as disclosed in the Plains SEC Documents, since January 1,
2015, the Partnership’s forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed prior to the date hereof, collectively the “Plains
SEC Documents”) have been filed with the Commission on a timely basis. The
Plains SEC Documents, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequent Plains SEC Document) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made in the case of any such documents
other than a registration statement, not misleading, (b) complied as to form in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, and (c) complied as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto. The financial
statements of the Partnership and other financial information included in the
Plains SEC Documents were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission), and fairly present (subject in the case of unaudited
statements to normal and recurring and year-end audit adjustments) in all
material respects the consolidated financial position of the Partnership and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of its operations and cash flows of the Partnership and its consolidated
Subsidiaries for the periods then ended. The independent auditor of the
Partnership as of the date of the most recent audited balance sheet of the
Partnership is an independent registered public accounting firm with respect to
the Partnership and has not resigned or been dismissed as independent registered
public accountants of the Partnership as a result of or in connection with any
disagreement with the Partnership on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedures. Since
the date of the most recent balance sheet of the Partnership audited by such
auditor, (i) the interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Plains SEC Documents fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto and (ii) based on an annual evaluation of disclosure controls and
procedures, the Partnership is not aware of (x) any significant deficiency or
material weakness in the design or operation of internal controls over financial
reporting that are likely to adversely affect its ability to record, process,
summarize and report financial data or (y) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
internal controls over financial reporting of the Partnership.

 

Section 3.06                                                           No
Material Adverse Change. Except as expressly set forth in or contemplated by the
Plains SEC Documents, since September 30, 2015 through the date hereof no
Material Adverse Effect has occurred.

 

12

--------------------------------------------------------------------------------


 

Section 3.07                                                           No
Registration Required. Assuming the accuracy of the representations and
warranties of each Purchaser contained in Article IV, the issuance and sale of
the Purchased Units pursuant to this Agreement is exempt from registration
requirements of the Securities Act, and neither the Partnership nor, to the
knowledge of the Partnership, any authorized Representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption.

 

Section 3.08                                                           No
Registration Rights. None of the sale of the Series A Preferred Units as
contemplated by this Agreement, the entry into the Registration Rights Agreement
and the filing of any registration statement contemplated by the Registration
Rights Agreement give rise to any rights for or relating to the registration of
any other securities of the Partnership, except such rights as have been waived
or satisfied.

 

Section 3.09                                                          
Litigation. Except as set forth in the Plains SEC Documents, there are (i) no
legal or governmental proceedings pending or, to the knowledge of the
Partnership, threatened, against any of the Plains Entities or the GP Entities
or to which any Property or asset of any such entity is subject and (ii) no
injunction, restraining order or order of any nature issued by a federal or
state court or foreign court of competent jurisdiction to which any of the
Partnership, the GP Entities or the Material Subsidiaries is or may be subject,
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or which challenges the validity of any of the
Transaction Documents or the right of any of the Partnership or the General
Partner to enter into any of the Transaction Documents or to consummate the
transactions contemplated hereby and thereby and, to the knowledge of the
Partnership, no such proceedings are threatened by Governmental Authorities or
others.

 

Section 3.10                                                           No
Default. (i) None of the Partnership, the GP Entities or the Material
Subsidiaries is in violation of any law, statute, ordinance, administrative or
governmental rule or regulation applicable to it or of any decree of any
Governmental Authority having jurisdiction over it and (ii) none of the
Partnership, the GP Entities or the Material Subsidiaries is in breach, default
(or an event that, with notice or lapse of time or both, would constitute such
an event) or violation in the performance of any obligation, covenant or
condition contained in any bond, debenture, note or any other evidence of
indebtedness or in any agreement, indenture, lease or other instrument to which
it is a party or by which it or any of its properties may be bound, which
breach, default or violation would, if continued, reasonably be expected to have
a Material Adverse Effect or materially impair the ability of any of the
Partnership or the GP Entities to perform its obligations under the Transaction
Documents.

 

Section 3.11                                                           No
Conflicts. None of (a) the offering, issuance and sale by the Partnership of the
Purchased Units and the application of the proceeds therefrom, (b) the
execution, delivery and performance of the Transaction Documents, or (c) the
consummation of the transactions contemplated thereby (i) constitutes or will
constitute a violation of the Organizational Documents of any of the Partnership
or the GP Entities, (ii) constitutes or will constitute a breach or violation
of, or a default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the
Partnership or the GP Entities is a party or by which any of them or any of
their respective properties may be bound, (iii) violates or will violate any
statute, Law, Permit or regulation or any order, judgment, decree

 

13

--------------------------------------------------------------------------------


 

or injunction of any court or Governmental Authority or body having jurisdiction
over of the Partnership or the GP Entities or any of their properties in a
proceeding to which any of them or their property is or was a party, or
(iv) results or will result in the creation or imposition of any Lien upon any
property or assets of any of the Partnership or the GP Entities, which
conflicts, breaches, violations, defaults or liens, in the case of clauses (ii),
(iii) or (iv), would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or materially impair the ability of the
Partnership to consummate the transactions contemplated by this Agreement.

 

Section 3.12                                                          
Authority; Enforceability. The Partnership has all requisite power and authority
to issue, sell and deliver the Purchased Units, in accordance with and upon the
terms and conditions set forth in this Agreement and the Partnership Agreement.
All partnership or limited liability company action, as the case may be,
required to be taken by the GP Entities and the Partnership for the
authorization, issuance, sale and delivery of the Purchased Units, the execution
and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby shall have been validly taken. No approval
from the holders of outstanding Common Units is required under the Partnership
Agreement or the rules of the NYSE in connection with the Partnership’s issuance
and sale of the Purchased Units to the Purchasers. Each of the Transaction
Documents has been duly and validly authorized and has been or, with respect to
the Transaction Documents to be delivered at the Closing, will be, validly
executed and delivered by the Partnership or the General Partner, as the case
may be, and constitutes, or will constitute, the legal, valid and binding
obligations of the Partnership or the General Partner, as the case may be,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and by general
principles of equity.

 

Section 3.13                                                          
Approvals. Excluding any matters covered by Section 3.08, no authorization,
consent, approval, waiver, license, qualification or written exemption from, nor
any filing, declaration, qualification or registration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by the Partnership of any of the Transaction Documents
or the Partnership’s issuance and sale of the Purchased Units, except (a) as
required by the Commission in connection with the Partnership’s obligations
under the Registration Rights Agreement, (b) as may be required under the state
securities or “Blue Sky” Laws, or (c) where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption or to make such filing, declaration, qualification or registration
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 3.14                                                          
Distribution Restrictions. No Subsidiary is currently prohibited, directly or
indirectly, from making any distributions to the Partnership or another
Subsidiary, from making any other distribution on such Subsidiary’s equity
interests, from repaying to the Partnership or its affiliates any loans or
advances to such Subsidiary from the Partnership or its affiliates or from
transferring any of such Subsidiary’s property or assets to the Partnership or
any other Subsidiary, except (i) as described in or contemplated by the Plains
SEC Documents, (ii) such prohibitions mandated by the laws of each such
Subsidiary’s state of formation and the

 

14

--------------------------------------------------------------------------------


 

terms of any such Subsidiary’s Organizational Documents and (iii) where such
prohibition would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.15                                                           MLP
Status. The Partnership has, for each taxable year ending after November 17,
1998, during which the Partnership was in existence, met the gross income
requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”). The Partnership expects to meet the gross income
requirements of Section 7704(c)(2) of the Code for its taxable year ending
December 31, 2016.

 

Section 3.16                                                          
Investment Company Status. None of the Plains Entities is now, and immediately
after the sale of the Purchased Units hereunder and the application of the net
proceeds from such sale none of the Plains Entities will be, (i) an “investment
company” or a company controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended (ii) a “gas utility,” within
the meaning of Tex. Util. Code § 121.001 or (iii) a “public utility” or
“utility” within the meaning of the Public Utility Regulatory Act of Texas or
under similar laws of any state in which any such Plains Entity does business;
other than in respect of any Plains Entity that is under the jurisdiction of the
California Public Utility Commission.

 

Section 3.17                                                           Certain
Fees. Except for fees to be paid by the Partnership to the Purchasers or their
designee pursuant to this Agreement, no fees or commissions are or will be
payable by the Partnership to brokers, finders or investment bankers with
respect to the sale of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement. The Partnership agrees that it will
indemnify and hold harmless the Purchasers from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by the Partnership or alleged to have been incurred by
the Partnership in connection with the sale of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.

 

Section 3.18                                                           No Labor
Disputes.  No labor dispute with the employees of any of the Plains Entities or
the GP Entities exists or, to the knowledge of the Partnership, is imminent,
that would reasonably be expected to have a Material Adverse Effect.

 

Section 3.19                                                          
Insurance. The Partnership maintains or is entitled to the benefits of insurance
from reputable insurers covering its properties, operations, personnel and
businesses against such losses and risks as are reasonably adequate to protect
it and its businesses in a commercially reasonable manner.  All such insurance
is outstanding and duly in force on the date hereof, except for such insurance
for which the failure to be outstanding and duly in force would not reasonably
be expected to have a Material Adverse Effect.

 

Section 3.20                                                           Books and
Records; Sarbanes-Oxley Compliance.

 

(a)                                 The Partnership maintains systems of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of the Partnership consolidated financial statements in conformity
with GAAP and to maintain accountability for its assets, (iii) access to the
assets is permitted only in

 

15

--------------------------------------------------------------------------------


 

accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(b)                                 The Partnership has established and
maintains disclosure controls and procedures (to the extent required by and as
defined in Rules 13a- 15(e) and 15d-15(e) under the Exchange Act), which are
designed to provide reasonable assurance that material information required to
be disclosed by the Partnership in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and communicated to the
Partnership’s management, including its principal executive officer and
principal financial officer, as appropriate, to allow for timely decisions
regarding required disclosure. The Partnership has carried out evaluations of
the effectiveness of its disclosure controls and procedures as of the end of the
most recently completed fiscal quarter covered by the Partnership’s periodic
reports filed with the Commission, and such disclosure controls and procedures
are effective in all material respects to perform the functions for which they
were established.

 

(c)                                  The Partnership and, to the Partnership’s
knowledge, GP LLC’s directors or officers, in their capacities as such, are in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

Section 3.21                                                           Listing
and Maintenance Requirements. The Common Units are listed on the NYSE, and the
Partnership has not received any notice of delisting. The issuance and sale of
the Purchased Units and issuance of Common Units upon conversion of the
Purchased Units does not contravene NYSE rules and regulations.

 

Section 3.22                                                           Taxes.

 

(a)                                 Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) each of
the Plains Entities has prepared and timely filed (taking into account any
extension of time within which to file) all Tax Returns required to be filed by
any of them and all such filed Tax Returns are complete and accurate, (ii) each
of the Plains Entities has timely paid all Taxes that are required to be paid by
any of them, (iii) there are no audits, examinations, investigations, actions,
suits, claims or other proceedings in respect of Taxes pending or threatened in
writing nor has any deficiency for any Tax been assessed by any Governmental
Authority in writing against any Plains Entity, and (iv) all Taxes required to
be withheld by any Plains Entity have been withheld and paid over to the
appropriate Tax authority (except, in the case of this clause (iv) or clause
(i) or (ii) above, with respect to matters contested in good faith and for which
adequate reserves have been established on the Partnership’s financial
statements in accordance with GAAP). None of the Plains Entities has entered
into any transaction that, as of the date of this Agreement, has been identified
by the Internal Revenue Service in published guidance as a “listed transaction”
as defined under Section 1.6011-4(b)(2) of the Treasury Regulations promulgated
under the Code.

 

(b)                                 As used in this Agreement, (i) “Taxes” means
any and all domestic or foreign, federal, state, local or other taxes of any
kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any

 

16

--------------------------------------------------------------------------------


 

Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and including any liability in respect of any items
described above as a transferee or successor, pursuant to Section 1.1502-6 of
the Treasury Regulations (or any similar provision of state, local or foreign
Law), or as an indemnitor, guarantor, surety or in a similar capacity under any
Contract and (ii) “Tax Return” means any return, report or similar filing
(including the attached schedules) filed or required to be filed with respect to
Taxes (and any amendments thereto), including any information return, claim for
refund or declaration of estimated Taxes.

 

Section 3.23                                                          
Compliance with Laws; Environmental Laws; Pipeline Safety Laws; Permits; and
Environmental Permits.

 

(a)                                 None of the Plains Entities is in violation
of any Law applicable to such entity, except as would not, individually or in
the aggregate, have a Material Adverse Effect. Each of the Plains Entities
possesses all Permits issued by the appropriate regulatory authorities necessary
to own its properties and to conduct its business, except where the failure to
possess such Permits would not, individually or in the aggregate, have a
Material Adverse Effect, and none of the Plains Entities has received any
written notice of proceedings relating to the revocation or modification of any
such Permit, except where such potential revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(b)                                 The Plains Entities have timely applied for
or obtained and are in compliance with all such obtained material Environmental
Permits required for their operations as currently conducted, except as
(i) would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or (ii) have been disclosed in Plains SEC Documents.
The Partnership has not received written notice of any pending action or
proceeding and, to the knowledge of the Partnership, no action or proceeding is
threatened, to suspend, revoke, modify or terminate any Environmental Permit
held by the Plains Entities that would have a Material Adverse Effect on the
Plains Entities. The operations of the Plains Entities are in compliance with
all applicable Environmental Laws and, to the knowledge of the Partnership, no
occurrences or conditions currently exist that would reasonably be expected to
adversely affect the Plains Entities’ continued compliance with such
Environmental Laws and any Environmental Permits issued thereunder, except as
(A) would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or (B) have been disclosed in Plains SEC Documents.
There are no present claims asserted against any of the Plains Entities under
applicable Environmental Laws, including claims relating to the release, spill
or disposal of any Hazardous Substances resulting from the operations of the
Plains Entities, except as such claims (1) would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or (2) have
been disclosed in Plains SEC Documents. Notwithstanding any other provision of
this Agreement, the representations and warranties set forth in this
Section 3.23(b) are the only representations and warranties relating to
Environmental Laws or Environmental Permits.

 

(c)                                  The operations of the Plains Entities are
in compliance with all applicable Pipeline Safety Laws and, to the knowledge of
the Partnership, no occurrences or conditions currently exist that would
reasonably be expected to adversely affect the Plains Entities’

 

17

--------------------------------------------------------------------------------


 

continued compliance with such Pipeline Safety Laws, except as (i) would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) have been disclosed in Plains SEC Documents.
Notwithstanding any other provision of this Agreement, the representations and
warranties set forth in this Section 3.23(c) are the only representations and
warranties relating to Pipeline Safety Laws.

 

(d)                                 Required Disclosures and Descriptions. There
are no legal or governmental proceedings pending or, to the knowledge of the
Partnership, threatened, against any of the Plains Entities or the GP Entities,
or to which any of the Plains Entities or the GP Entities is a party, or to
which any of their respective properties is subject, that are required to be
described in the Plains SEC Documents but are not described as required, and
there are no agreements, contracts, indentures, leases or other instruments that
are required to be described in the Plains SEC Documents or to be filed as an
exhibit to the Plains SEC Documents that are not described or filed as required
by the Securities Act or the Exchange Act.

 

Section 3.24                                                           Title to
Property. Each of the Plains Entities has good and indefeasible title to all
real property (save and except for Rights-of-Way) and good title to all personal
property described in the Plains SEC Documents as owned by such Plains Entity,
free and clear of all Liens except such (a) as are described in the Plains SEC
Documents, (b) as are created, arise under or secure the Hedged Inventory
Facility, or (c) as would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

Section 3.25                                                          
Rights-of-Way. Each of the Plains Entities, directly or indirectly, has such
consents, easements, rights-of-way or licenses (“Rights-of-Way”) from such
persons as are necessary to conduct its business in the manner described in the
Plains SEC Documents, subject to such qualifications as may be set forth in the
Plains SEC Documents and except for such Rights-of-Way the failure of which to
have obtained would not reasonably have been expected to have, individually or
in the aggregate, a Material Adverse Effect; each of the Plains Entities,
directly or indirectly, has fulfilled and performed all its material obligations
with respect to such Rights-of-Way and no event has occurred that allows, or
after notice or lapse of time would allow, revocation or termination thereof or
would result in any impairment of the rights of the holder of any such
Rights-of-Way, except for such failures to perform, revocations, terminations
and impairments that would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, subject in each case to such
qualification as may be set forth in the Plains SEC Documents.

 

Section 3.26                                                           Form S-3
Eligibility. The Partnership is eligible to register the Conversion Units for
resale by the Purchasers under Form S-3 promulgated under the Securities Act.

 

Section 3.27                                                           FCPA.
None of the Plains Entities or the GP Entities nor, to the knowledge of the
Partnership, any director, officer, agent or employee of the Plains Entities or
the GP Entities (in their capacity as director, officer, agent or employee) is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

 

18

--------------------------------------------------------------------------------


 

Section 3.28                                                           Money
Laundering Laws. No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Plains
Entities or the GP Entities that involve allegations of money laundering is
pending or, to the knowledge of the Partnership, threatened.

 

Section 3.29                                                           OFAC.
None of the Plains Entities or the GP Entities nor, to the knowledge of the
Partnership, any director, officer or employee of the Plains Entities or the GP
Entities (in their capacity as director, officer or employee) has received
notice that it is subject to any sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS

 

Each of the Purchasers, severally but not jointly, represents and warrants and
covenants to the Partnership as follows:

 

Section 4.01                                                          
Existence. Such Purchaser is duly organized and validly existing and in good
standing under the laws of its state of formation, with all necessary power and
authority to own properties and to conduct its business as currently conducted.

 

Section 4.02                                                          
Authorization, Enforceability. Such Purchaser has all necessary legal power and
authority to enter into, deliver and perform its obligations under the
Transaction Documents. The execution, delivery and performance of the
Transaction Documents by such Purchaser and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary legal action, and no further consent or authorization of such
Purchaser is required. Each of the Transaction Documents has been duly executed
and delivered by such Purchaser, where applicable, and constitutes legal, valid
and binding obligations of such Purchaser; provided, that, with respect to each
such agreement, the enforceability thereof may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law).

 

Section 4.03                                                           No
Breach. The execution, delivery and performance of the Transaction Documents by
such Purchaser and the consummation by such Purchaser of the transactions
contemplated thereby will not (a) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any material agreement to which such Purchaser is a party or by which such
Purchaser is bound or to which any of the property or assets of such Purchaser
is subject, (b) conflict with or result in any violation of the provisions of
the organizational documents of such Purchaser, or (c) violate any statute,
order, rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the case of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by the Transaction Documents.

 

19

--------------------------------------------------------------------------------


 

Section 4.04                                                           Certain
Fees. No fees or commissions are or will be payable by such Purchaser to
brokers, finders or investment bankers with respect to the purchase of any of
the Purchased Units or the consummation of the transactions contemplated by this
Agreement, except for fees or commissions for which the Partnership is not
responsible. Each Purchaser agrees that it will indemnify and hold harmless the
Partnership from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
such Purchaser or alleged to have been incurred by such Purchaser in connection
with the purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.

 

Section 4.05                                                          
Unregistered Securities.

 

(a)                                 Accredited Investor Status; Sophisticated
Purchaser. Such Purchaser is an “accredited investor” within the meaning of
Rule 501 under the Securities Act and is able to bear the risk of its investment
in the Purchased Units and the Conversion Units. Such Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Purchased Units and the
Conversion Units.

 

(b)                                 Information. Such Purchaser and its
Representatives have been furnished with all materials relating to the business,
finances and operations of the Partnership that have been requested and
materials relating to the offer and sale of the Purchased Units and Conversion
Units that have been requested by such Purchaser. Such Purchaser and its
Representatives have been afforded the opportunity to ask questions of the
Partnership. Neither such inquiries nor any other due diligence investigations
conducted at any time by such Purchasers and its Representatives shall modify,
amend or affect such Purchasers’ right (i) to rely on the Partnership’s
representations and warranties contained in Article III above or (ii) to
indemnification or any other remedy based on, or with respect to the accuracy or
inaccuracy of, or compliance with, the representations, warranties, covenants
and agreements in any Transaction Document. Such Purchaser understands that its
purchase of the Purchased Units involves a high degree of risk. Such Purchaser
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Purchased Units.

 

(c)                                  Residency. Such Purchaser shall cooperate
reasonably with the Partnership to provide any information necessary for any
applicable securities filings.

 

(d)                                 Legends. Such Purchaser understands that,
until such time as the Purchased Units have been registered pursuant to the
provisions of the Securities Act, or the Purchased Units are eligible for resale
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Purchased Units will bear a restrictive legend as
provided in the Partnership Agreement. Each Purchaser understands that, until
such time as the Conversion Units have been registered pursuant to the
provisions of the Securities Act, or the Conversion Units are eligible for
resale pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Conversion Units will bear a restrictive legend as
provided in the Partnership Agreement.

 

20

--------------------------------------------------------------------------------


 

(e)                                  Purchase Representation. Such Purchaser is
purchasing the Purchased Units for its own account and not with a view to
distribution in violation of any securities laws. Such Purchaser has been
advised and understands that neither the Purchased Units nor the Conversion
Units have been registered under the Securities Act or under the “blue sky” laws
of any jurisdiction and may be resold only if registered pursuant to the
provisions of the Securities Act (or if eligible, pursuant to the provisions of
Rule 144 promulgated under the Securities Act or pursuant to another available
exemption from the registration requirements of the Securities Act). Such
Purchaser has been advised and understands that the Partnership, in issuing the
Purchased Units, is relying upon, among other things, the representations and
warranties of such Purchaser contained in this Article IV in concluding that
such issuance is a “private offering” and is exempt from the registration
provisions of the Securities Act.

 

(f)                                   Rule 144. Such Purchaser understands that
there is no public trading market for the Purchased Units, that none is expected
to develop and that the Purchased Units must be held indefinitely unless and
until the Conversion Units and the Additional Conversion Units are registered
under the Securities Act or an exemption from registration is available. Each
Purchaser has been advised of and is aware of the provisions of Rule 144
promulgated under the Securities Act.

 

(g)                                  Reliance by the Partnership. Such Purchaser
understands that the Purchased Units are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws and that the Partnership is relying upon the truth and accuracy
of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Purchased Units and the Conversion Units issuable upon conversion
thereof.

 

Section 4.06                                                          
Sufficient Funds. Such Purchaser will have available to it at the Closing
sufficient funds to enable such Purchaser to pay in full at the Closing the
entire amount of such Purchaser’s Funding Obligation in immediately available
cash funds.

 

ARTICLE V
COVENANTS

 

Section 5.01                                                           Conduct
of Business. During the period commencing on the date of this Agreement and
ending on the Closing Date, each of the Plains Entities will use commercially
reasonable efforts to conduct its business in the ordinary course of business,
preserve intact its existence and business organization, Permits, goodwill and
present business relationships with all material customers, suppliers,
licensors, distributors and others having significant business relationships
with the Plains Entities (or any of them), to the extent the Partnership
believes in its sole discretion that such relationships are and continue to be
beneficial to the Plains Entities and their businesses.

 

Section 5.02                                                           Listing
of Units. Prior to the Closing, the Partnership will use its commercially
reasonable efforts to obtain approval for listing, subject to notice of
issuance, of the Conversion Units on the NYSE. The Partnership will use its
commercially reasonable efforts to obtain approval for listing, subject to
notice of issuance, of all Additional Conversion Units on

 

21

--------------------------------------------------------------------------------


 

the NYSE prior to each applicable date on which the PIK Units convertible into
such Additional Conversion Units are distributed by the Partnership.

 

Section 5.03                                                          
Cooperation; Further Assurances.  Each of the Partnership and the Purchasers
shall use its respective commercially reasonable efforts to obtain all approvals
and consents required by or necessary to consummate the transactions
contemplated by this Agreement and the other Transaction Documents. Each of the
Partnership and the Purchasers agrees to execute and deliver all such documents
or instruments, to take all appropriate action and to do all other things it
determines to be necessary, proper or advisable under applicable Laws and
regulations or as otherwise reasonably requested by the other to consummate the
transactions contemplated by this Agreement.

 

Section 5.04                                                           Lock-up
Agreement. Without the prior written consent of the Partnership, except as
specifically provided in this Agreement, each Purchaser and its Affiliates shall
not, (a) during the period commencing on the Closing Date and ending on the
first anniversary of the Closing Date, offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any of the Purchased Units (including any PIK Units
received through distributions by the Partnership and any Conversion Units into
which the Purchased Units or any such PIK Units may convert), (b) during the
period commencing on the Closing Date and ending on the second anniversary of
the Closing Date, directly or indirectly engage in any short sales or other
derivative or hedging transactions with respect to the Purchased Units
(including any PIK Units received through distributions by the Partnership and
any Conversion Units into which the Purchased Units or any such PIK Units may
convert), (c) transfer any Purchased Units to any non-U.S. resident individual,
non-U.S. corporation or partnership, or any other non-U.S. entity, including any
foreign governmental entity, including by means of any swap or other transaction
or arrangement that transfers or that is designed to, or that might reasonably
be expected to, result in the transfer to another, in whole or in part, any of
the economic consequences of ownership of any Purchased Units, regardless of
whether any transaction described in clauses (a) through (c) above is to be
settled by delivery of Series A Preferred Units, Common Units or other
securities, in cash or otherwise, or (d) effect any transfer of Purchased Units
or Conversion Units in a manner that violates the terms of the Partnership
Agreement; provided, however, that such Purchaser may pledge all or any portion
of its Purchased Units to any holders of obligations owed by the Purchaser,
including to the trustee for, or Representative of, such holders; provided
further, that such Purchaser may transfer any Purchased Units or PIK Units to an
Affiliate of such Purchaser. Notwithstanding the foregoing, any transferee
receiving any Purchased Units pursuant to this Section 5.04 shall (i) agree to
the restrictions set forth in this Section 5.04 and (ii) to the extent still
applicable, take all actions necessary to become a party to the Confidentiality
Agreement between the transferee of such Purchased Units and the Partnership.

 

Section 5.05                                                           Tax
Estimates. On or before March 1 of each year, the Partnership shall provide each
Purchaser that continues to own Purchased Units a good faith estimate (and
reasonable supporting calculations) of whether there was sufficient Unrealized
Gain attributable to the Partnership property as of December 31 of the previous
year such that, if any of such Purchaser’s Series A Preferred Units were
converted to Common Units and such Unrealized Gain was allocated to such
Purchaser pursuant to Section 5.5(d)(iii) of the Fifth A&R LPA

 

22

--------------------------------------------------------------------------------


 

(taking proper account of allocations of higher priority), such Purchaser’s
Capital Account in respect of its Common Units would be equal to the Per Unit
Capital Amount for an Initial Common Unit without any need for corrective
allocations under Section 6.2(i) of the Fifth A&R LPA.

 

In addition, following receipt of a written request from a Purchaser that
continues to own Purchased Units, the Partnership shall provide such Purchaser
with a good faith estimate (and reasonable supporting calculations) of whether
there is sufficient Unrealized Gain attributable to the Partnership property on
the date of such request such that, if any of such Purchaser’s Series A
Preferred Units were converted to Common Units and such Unrealized Gain was
allocated to such Purchaser pursuant to Section 5.5(d)(iii) of the Fifth A&R LPA
(taking proper account of allocations of higher priority), Purchaser’s Capital
Account in respect of its Common Units would be equal to the Per Unit Capital
Amount for an Initial Common Unit without any need for corrective allocations
under Section 6.2(i) of the Fifth A&R LPA.  Each Purchaser shall be entitled to
make such a request not more than once per calendar year.

 

For purposes of this Section 5.05, all capitalized terms used but not defined
herein shall have the meanings assigned to them in the Fifth A&R LPA.

 

ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01                                                          
Indemnification by the Partnership. The Partnership agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a Third-Party Claim, as a result of, arising out of, or
in any way related to (a) the failure of any of the representations or
warranties made by the Partnership contained herein to be true and correct in
all material respects as of the date made (except to the extent any
representation or warranty includes the word “material,” Material Adverse Effect
or words of similar import, with respect to which such representation or
warranty, or applicable portions thereof, must have been true and correct) or
(b) the breach of any covenants of the Partnership contained herein, provided
that, in the case of the immediately preceding clause (a), such claim for
indemnification is made prior to the expiration of the survival period of such
representation or warranty; provided, however, that for purposes of determining
when an indemnification claim has been made, the date upon which a Purchaser
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the Partnership shall constitute the date upon
which such claim has been made. No Purchaser Related Party shall be entitled to
recover special, indirect, exemplary, incidental, lost profits, speculative or
punitive damages under this Section 6.01; provided, however, that such
limitation shall not prevent any Purchaser Related Party from recovering under
this Section 6.01 for any such damages to the extent that such damages are
direct damages

 

23

--------------------------------------------------------------------------------


 

in the form of diminution in value or are payable to a third party in connection
with any Third-Party Claims.

 

Section 6.02                                                          
Indemnification by the Purchasers. Each Purchaser agrees, severally and not
jointly, to indemnify the Partnership, the GP Entities and their respective
Representatives (collectively, “Partnership Related Parties”) from, costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever, and
hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever (including the reasonable fees and disbursements of
counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them), whether or not
involving a Third-Party Claim, as a result of, arising out of, or in any way
related to (a) the failure of any of the representations or warranties made by
such Purchaser contained herein to be true and correct in all material respects
as of the date made or (b) the breach of any of the covenants of such Purchaser
contained herein, provided that, in the case of the immediately preceding
clause (a), such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of the survival
period of such representation or warranty; provided, however, that for purposes
of determining when an indemnification claim has been made, the date upon which
a Partnership Related Party shall have given notice (stating in reasonable
detail the basis of the claim for indemnification) to such Purchaser shall
constitute the date upon which such claim has been made; provided, further, that
the liability of such Purchasers shall not be greater in amount than the sum of
such Purchaser’s Purchase Price plus any distributions paid to such Purchaser
with respect to the Purchased Units. No Partnership Related Party shall be
entitled to recover special, indirect, exemplary, incidental, lost profits,
speculative or punitive damages under this Section 6.02; provided, however, that
such limitation shall not prevent any Partnership Related Party from recovering
under this Section 6.02 for any such damages to the extent that such damages are
direct damages in the form of diminution in value or payable to a third party in
connection with any Third-Party Claims.

 

Section 6.03                                                          
Indemnification Procedure.

 

(a)                                 A claim for indemnification for any matter
not involving a Third-Party Claim may be asserted by notice to the party from
whom indemnification is sought; provided, however, that failure to so notify the
indemnifying party shall not preclude the indemnified party from any
indemnification which it may claim in accordance with this Article VI, except as
otherwise provided in Section 6.01 and Section 6.02.

 

(b)                                 Promptly after any Partnership Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement (each a “Third-Party
Claim”), the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such Third-Party Claim, but failure to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such

 

24

--------------------------------------------------------------------------------


 

Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such Third-Party Claim to the extent then known. The Indemnifying
Party shall have the right to defend and settle, at its own expense and by its
own counsel who shall be reasonably acceptable to the Indemnified Party, any
such matter. If the Indemnifying Party undertakes to defend or settle, it shall
promptly, and in no event later than ten (10) days, notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has, within ten (10) Business Days of when the Indemnified Party provides
written notice of a Third-Party Claim, failed (1) to assume the defense or
employ counsel reasonably acceptable to the Indemnified Party and (2) notify the
Indemnified Party of such assumption or (B) if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The remedies provided for in this Section 6.03 are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

 

Section 6.04                                                           Tax
Matters. All indemnification payments under this Article VI shall be adjustments
to the Purchaser’s Purchase Price except as otherwise required by applicable
Law.

 

ARTICLE VII
TERMINATION

 

Section 7.01                                                          
Termination.  This Agreement may be terminated at any time prior to the Closing:

 

25

--------------------------------------------------------------------------------


 

(a)                                 by mutual written consent of the Partnership
and the Purchasers representing a majority of the Purchased Units;

 

(b)                                 by written notice from either the
Partnership or the Purchasers representing a majority of the Purchased Units if
any Governmental Authority with lawful jurisdiction shall have issued a final
order, decree or ruling or taken any other final action restraining, enjoining
or otherwise prohibiting the transactions contemplated by the Transaction
Documents and such order, decree, ruling or other action is or shall have become
final and nonappealable; or

 

(c)                                  by written notice from the Partnership or a
Purchaser, with respect to itself but not any other Purchaser, if the Closing
does not occur by 11:59 p.m. on February 11, 2016 Houston, Texas time; provided,
however, that no party may terminate this Agreement pursuant to this
Section 7.01(c) if such party is, at the time of providing such written notice,
in breach of any of its obligations under this Agreement.

 

Section 7.02                                                           Certain
Effects of Termination. In the event that this Agreement is terminated pursuant
to Section 7.01:

 

(a)                                 except as set forth in Section 7.02(b), this
Agreement shall become null and void and have no further force or effect, but
the parties shall not be released from any liability arising from or in
connection with any breach hereof occurring prior to such termination;

 

(b)                                 regardless of any purported termination of
this Agreement, the provisions of Article VI and all indemnification rights and
obligations of the Partnership and the Purchasers thereunder, this Section 7.02
and the provisions of Article VIII shall remain operative and in full force and
effect as between the Partnership and the Purchasers, unless the Partnership and
the Purchasers representing a majority of the Purchased Units execute a writing
that expressly (with specific references to the applicable Articles, Sections or
subsections of this Agreement) terminates such rights and obligations as between
the Partnership and the Purchasers; and

 

(c)                                  each of the Confidentiality Agreements
shall remain in effect until such Confidentiality Agreement expires in
accordance with its terms.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01                                                           Expenses.
Except as follows, all costs and expenses, including fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with the
Transaction Documents and the transactions contemplated thereby shall be paid by
the party incurring such costs and expenses:

 

(a)                                 Promptly following receipt of an invoice
therefore containing reasonable supporting detail, the Partnership shall
reimburse the Lead Purchaser for the reasonable fees and expenses of Baker Botts
L.L.P. of up to $250,000 (with legal fees and expenses of Baker Botts L.L.P. in
excess of $250,000 to be paid pro rata by all the Purchasers in proportion to
the aggregate number of Purchased Units purchased by each); and

 

26

--------------------------------------------------------------------------------


 

(b)                                 The Partnership shall pay to the Purchasers
a transaction fee equal to 2.0% of the Total Funding Obligation (the
“Transaction Fee”), pro rata. The Transaction Fee will be paid by netting such
fee from each Purchaser’s Funding Obligation paid at the Closing;

 

provided, that for United States federal income tax purposes, payment of the
Transaction Fee and the reimbursements described in Section 8.01(a) are, and
will be treated by the parties as, adjustments to the Purchase Price paid by the
Purchasers for the Purchased Units.

 

Section 8.02                                                          
Interpretation. Article, Section, Schedule and Exhibit references in this
Agreement are references to the corresponding Article, Section, Schedule or
Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Partnership unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination, consent or approval is to be made or given
by a Purchaser, such action shall be in such Purchaser’s sole discretion, unless
otherwise specified in this Agreement. If any provision in the Transaction
Documents is held to be illegal, invalid, not binding or unenforceable, (a) such
provision shall be fully severable and the Transaction Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Transaction Documents, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify the Transaction Documents so as
to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to the Transaction Documents, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day. Any words imparting the singular number
only shall include the plural and vice versa. The words such as “herein,”
“hereinafter,” “hereof” and “hereunder” refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

Section 8.03                                                           Survival
of Provisions. The representations and warranties set forth in Section 3.01(a),
Section 3.02, Section 3.12, Section 3.17, Section 4.01, Section 4.02,
Section 4.04, and Sections 4.05(a) and (b)  hereunder shall survive the
execution and delivery of this Agreement indefinitely and the other
representations and warranties set forth herein shall survive for a period of
eighteen (18) months following the Closing Date, regardless of any investigation
made by or on behalf of the Partnership or the Purchasers. The covenants made in

 

27

--------------------------------------------------------------------------------


 

this Agreement or any other Transaction Document shall survive the Closing and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Units and payment therefor and repayment, conversion or repurchase
thereof. Regardless of any purported general termination of this Agreement, the
provisions of Article VI and all indemnification rights and obligations of the
Partnership and the Purchasers thereunder, and this Article VIII shall remain
operative and in full force and effect as between the Partnership and each
Purchaser, unless the Partnership and the applicable Purchaser execute a writing
that expressly (with specific references to the applicable Section or subsection
of this Agreement) terminates such rights and obligations as between the
Partnership and such Purchaser.

 

Section 8.04                                                           No
Waiver; Modifications in Writing.

 

(a)                                 Delay. No failure or delay on the part of
any party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.

 

(b)                                 Specific Waiver. Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of any Transaction Document (except in the case of the Partnership
Agreement for amendments adopted pursuant to Article XIII thereof) shall be
effective unless signed by each of the parties thereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of any Transaction Document,
any waiver of any provision of any Transaction Document and any consent to any
departure by the Partnership from the terms of any provision of any Transaction
Document shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Partnership in any case shall
entitle the Partnership to any other or further notice or demand in similar or
other circumstances. Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

 

Section 8.05                                                           Binding
Effect. This Agreement shall be binding upon the Partnership, each of the
Purchasers and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

 

Section 8.06                                                          
Non-Disclosure.

 

(a)                                 Notwithstanding the foregoing, this
Agreement shall not impact the terms and provisions of any of the
Confidentiality Agreements. The Confidentiality Agreements shall continue to be
in full force and effect, pursuant to the terms and conditions thereof.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Other than filings made by the Partnership
with the Commission, the Partnership and any of its Representatives shall
disclose the identity of, or any other information concerning the Purchasers or
any of their respective Affiliates only after providing the Purchasers a
reasonable opportunity to review and comment on such disclosure (with such
comments being incorporated or reflected, to the extent reasonable, in any such
disclosure); provided, however, that nothing in this Section 8.06 shall delay
any required filing or other disclosure with the Commission, NYSE or any
Governmental Authority or otherwise hinder the GP Entities’, the Plains
Entities’ or their Representatives’ ability to timely comply with all laws or
rules and regulations of the Commission, NYSE or other Governmental Authority.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 8.06, the Partnership and the GP Entities agree that the Purchasers
may (i) publicize their ownership in the Partnership, as well as the identity of
the Partnership, the size of the investment and its pricing terms with respect
to the Series A Preferred Units on its internet site or in marketing materials,
press releases, published “tombstone” announcements or any other print or
electronic medium and (ii) display the Partnership’s corporate logo in
conjunction with any such reference.

 

Section 8.07                                                          
Communications. All notices and demands provided for hereunder shall be in
writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses

 

(a)                                 If to the Purchasers, to the addresses set
forth on Schedule A, with a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.

910 Louisiana St.

Houston, Texas 77002
Attention: Joshua Davidson
Facsimile: (713) 229-2727
Email: joshua.davidson@bakerbotts.com

 

(b)                                 If to the Partnership:

 

Plains All American Pipeline, L.P.
333 Clay Street
Suite 1600
Houston, Texas 77002
Attention: Richard McGee
Email: rkmcgee@paalp.com

 

29

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.
1001 Fannin Street
Suite 2500
Houston TX 77002-6760
Attention: Alan Beck
Facsimile: (713) 615-5620
Email: abeck@velaw.com

 

or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the overnight courier copy, if sent via
facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.

 

Section 8.08                                                           Removal
of Legend. In connection with a sale of the Purchased Units, PIK Units,
Conversion Units or Additional Conversion Units by a Purchaser in reliance on
Rule 144 promulgated under the Securities Act, the applicable Purchaser or its
broker shall deliver to the Partnership a broker representation letter providing
to the Partnership any information the Partnership deems necessary to determine
that the sale of such Units is made in compliance with Rule 144 promulgated
under the Securities Act, including, as may be appropriate, a certification that
the Purchaser is not an affiliate of the Partnership (as defined in Rule 144
promulgated under the Securities Act) and a certification as to the length of
time the such Units have been held. Upon receipt of such representation letter,
the Partnership shall promptly remove the notation of a restrictive legend in
such Purchaser’s or the book-entry account maintained by the Partnership,
including the legend referred to in Section 4.05, and the Partnership shall bear
all costs associated therewith. At such time as the Purchased Units, PIK Units,
Conversion Units or Additional Conversion Units have been sold pursuant to an
effective registration statement under the Securities Act or have been held by
any Purchaser for more than one year where such Purchaser is not, and has not
been in the preceding three months, an affiliate of the Partnership (as defined
in Rule 144 promulgated under the Securities Act), if the book-entry account of
such Units still bears the notation of the restrictive legend referred to in
Section 4.05, the Partnership agrees, upon request of the Purchaser or permitted
assignee, to take all steps necessary to promptly effect the removal of the
legend described in Section 4.05 from such Units, and the Partnership shall bear
all costs associated therewith, regardless of whether the request is made in
connection with a sale or otherwise, so long as such Purchaser or its permitted
assigns provide to the Partnership any information the Partnership deems
reasonably necessary to determine that the legend is no longer required under
the Securities Act or applicable state laws, including (if there is no such
registration statement) a certification that the holder is not an Affiliate of
the Partnership (as defined in Rule 144 promulgated under the Securities Act),
as well as a covenant to inform the Partnership if it should thereafter become
an affiliate (as defined in Rule 144 promulgated under the Securities Act) and
to consent to the notation of an appropriate restriction, and a certification as
to the length of time such Units have been held. The Partnership shall cooperate
with each Purchaser to effect the removal of the legend referred to in
Section 4.05 at any time such legend is no longer appropriate.

 

30

--------------------------------------------------------------------------------


 

Section 8.09                                                           Entire
Agreement. This Agreement, the other Transaction Documents, the Confidentiality
Agreements and the other agreements and documents referred to herein are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein, the other Transaction Documents or the
Confidentiality Agreements with respect to the rights granted by the Partnership
or any of its Affiliates or the Purchasers or any of their respective Affiliates
set forth herein or therein. This Agreement, the other Transaction Documents,
the Confidentiality Agreements and the other agreements and documents referred
to herein or therein supersede all prior agreements and understandings between
the parties with respect to such subject matter.

 

Section 8.10                                                           Governing
Law; Submission to Jurisdiction. This Agreement, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement), will be construed in accordance with and governed by the laws of the
State of Delaware without regard to principles of conflicts of laws. Any action
against any party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of Delaware, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

Section 8.11                                                           Waiver of
Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, AND AGREES TO
CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING
UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS
AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

31

--------------------------------------------------------------------------------


 

Section 8.12                                                           Exclusive
Remedy.

 

(a)                                 Each party hereto hereby acknowledges and
agrees that the rights of each party to consummate the transactions contemplated
hereby are special, unique and of extraordinary character and that, if any party
violates or fails or refuses to perform any covenant or agreement made by it
herein, the non-breaching party may be without an adequate remedy at law. If any
party violates or fails or refuses to perform any covenant or agreement made by
such party herein, the non-breaching party subject to the terms hereof and in
addition to any remedy at law for damages or other relief, may (at any time
prior to the valid termination of this Agreement pursuant to Article VII)
institute and prosecute an action in any court of competent jurisdiction to
enforce specific performance of such covenant or agreement or seek any other
equitable relief.

 

(b)                                 The sole and exclusive remedy for any and
all claims arising under, out of, or related to this Agreement or the
transactions contemplated hereby, shall be the rights of indemnification set
forth in Article VI only, and no Person will have any other entitlement, remedy
or recourse, whether in contract, tort or otherwise, it being agreed that all of
such other remedies, entitlements and recourse are expressly waived and released
by the parties hereto to the fullest extent permitted by Law.  Notwithstanding
anything in the foregoing to the contrary, nothing in this Agreement shall limit
or otherwise restrict a fraud claim brought by any party hereto or the right to
seek specific performance pursuant to Section 8.12(a).

 

Section 8.13                                                           No
Recourse Against Others.

 

(a)                                 All claims, obligations, liabilities or
causes of action (whether in contract or in tort, in law or in equity, or
granted by statute) that may be based upon, in respect of, arise under, out or
by reason of, be connected with or relate in any manner to this Agreement, or
the negotiation, execution or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement), may be made only against (and are expressly limited to) the
Partnership and the Purchasers.  No Person other than the Partnership or the
Purchasers, including no member, partner, stockholder, Affiliate or
Representative thereof, nor any member, partner, stockholder, Affiliate or
Representative of any of the foregoing, shall have any liability (whether in
contract or in tort, in law or in equity, or granted by statute) for any claims,
causes of action, obligations or liabilities arising under, out of, in
connection with or related in any manner to this Agreement or based on, in
respect of or by reason of this Agreement or its negotiation, execution,
performance or breach; and, to the maximum extent permitted by Law, each of the
Partnership and the Purchasers hereby waives and releases all such liabilities,
claims, causes of action and obligations against any such third Person.

 

(b)                                 Without limiting the foregoing, to the
maximum extent permitted by Law, (i) each of the Partnership and the Purchasers
hereby waives and releases any and all rights, claims, demands or causes of
action that may otherwise be available at law or in equity, or granted by
statute, to avoid or disregard the entity form of the other or otherwise impose
liability of the other on any third Person, whether granted by statute or based
on theories of equity, agency, control, instrumentality, alter ego, domination,
sham, single business enterprise, piercing the veil, unfairness,
undercapitalization or otherwise; and (ii) each of the Partnership and the
Purchasers disclaims any reliance upon any third Person with respect to the
performance of this Agreement or any representation or warranty made in, in
connection with or as an inducement to this Agreement.

 

32

--------------------------------------------------------------------------------


 

Section 8.14                                                           No
Third-Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person, other than the Partnership, the
Purchasers and, for purposes of Section 8.13 only, any member, partner,
stockholder, Affiliate or Representative of the Partnership or the Purchasers,
or any member, partner, stockholder, Affiliate or Representative of any of the
foregoing, any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 8.15                                                           Execution
in Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement.

 

[Remainder of Page Left Intentionally Blank]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By:

PAA GP LLC, its general partner

 

 

 

 

By:

Plains AAP, L.P., its sole member

 

 

 

 

By:

Plains All American GP LLC, its general partner

 

 

 

 

 

By:

/s/ Al Swanson

 

 

Name:

Al Swanson

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

ENCAP ENERGY CAPITAL FUND X, L.P.

 

 

 

By: EnCap Equity Fund X GP, L.P.,

 

General Partner of EnCap Energy Capital Fund X, L.P.

 

 

 

By: EnCap Investments L.P.,

 

General Partner of EnCap Equity Fund X GP, L.P.

 

 

 

By: EnCap Investments GP, L.L.C.,

 

General Partner of EnCap Investments L.P.

 

 

 

 

 

 

 

By:

/s/ D. Martin Phillips

 

 

Name: D. Martin Phillips

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

ENCAP FLATROCK MIDSTREAM FUND III, L.P.

 

 

 

By: EnCap Flatrock Midstream Fund III GP, L.P.,

 

General Partner of EnCap Flatrock Midstream Fund III, L.P.

 

 

 

By: EnCap Flatrock Midstream Fund III GP, LLC

 

General Partner of EnCap Flatrock Midstream Fund III GP, L.P.

 

 

 

 

 

By:

/s/ William R. Lemmons, Jr.

 

 

Name: William R. Lemmons, Jr.

 

 

Title: Authorized Signatory

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

EMG FUND IV PAA HOLDINGS, LLC

 

 

 

 

 

By:

/s/ John T. Raymond

 

 

Name: John T. Raymond

 

 

Title: Chief Executive Officer

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

FR KA PLAINS HOLDINGS LLC

 

 

 

 

 

By:

/s/ James C. Baker

 

 

Name: James C. Baker

 

 

Title: Authorized Person

 

 

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

By:

   KA Fund Advisors, LLC, as Manager

 

 

 

 

 

By:

/s/ James C. Baker

 

 

Name: James C. Baker

 

 

Title: Managing Director

 

 

 

 

 

 

 

KAYNE SELECT MIDSTREAM RECOVERY FUND, L.P.

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

as its General Partner

 

 

 

 

 

By:

/s/ David Shladovsky

 

 

Name: David Shladovsky

 

 

Title: General Counsel

 

 

 

 

 

 

 

KAYNE ANDERSON MLP FUND, L.P.

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

 

as its General Partner

 

 

 

 

 

By:

/s/ David Shladovsky

 

 

Name: David Shladovsky

 

 

Title: General Counsel

 

 

 

 

 

 

 

KAYNE ANDERSON MIDSTREAM INSTITUTIONAL FUND, L.P.

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

 

as its General Partner

 

 

 

 

 

By:

/s/ David Shladovsky

 

 

Name: David Shladovsky

 

 

Title: General Counsel

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS, L.P.

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

 

as its General Partner

 

 

 

 

 

 

By:

/s/ David Shladovsky

 

 

Name: David Shladovsky

 

 

Title: General Counsel

 

 

 

 

 

KANTI (QP), L.P.

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

 

as its General Partner

 

 

 

 

 

 

By:

/s/ David Shladovsky

 

 

Name: David Shladovsky

 

 

Title: General Counsel

 

 

 

 

 

KAISER FOUNDATION HOSPITALS

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

 

as its Manager

 

 

 

 

 

 

By:

/s/ David Shladovsky

 

 

Name: David Shladovsky

 

 

Title: General Counsel

 

[Signature page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Purchase Price Allocation

 

Purchaser and Address

 

Purchased Units

 

Funding Obligation

 

EnCap Energy Capital Fund X, L.P.

1100 Louisiana, Suite 4900

Houston, TX 77002

 

10,884,354

 

$

285,714,292.50

 

 

 

 

 

 

 

EnCap Flatrock Midstream Fund III, L.P.

1100 Louisiana, Suite 4900

Houston, TX 77002

 

10,884,354

 

$

285,714,292.50

 

 

 

 

 

 

 

EMG Fund IV PAA Holdings, LLC

c/o The Energy & Minerals Group LP

811 Main Street, Suite 4200

Houston, TX 77002

Attention: John T. Raymond and Laura L. Tyson

Email: jraymond@emgtx.com; ltyson@emgtx.com

 

17,492,711

 

$

459,183,663.75

 

 

 

 

 

 

 

FR KA Plains Holdings LLC

600 Travis

Suite 6000

Attn: Gary D. Reaves

Houston, TX 77002

Email: greaves@firstreserve.com;
jbaker@kaynecapital.com

 

10,884,354

 

$

285,714,292.50

 

 

 

 

 

 

 

Massachusetts Mutual Life Insurance Company

1800 Avenue of the Stars, 3rd Floor

Attn: David Shladovsky

Los Angeles, CA 90067

Email: dshladovsky@kaynecapital.com;
jbaker@kaynecapital.com

 

388,727

 

$

10,204,083.75

 

 

 

 

 

 

 

Kayne Select Midstream Recovery Fund, L.P.

1800 Avenue of the Stars, 3rd Floor

Attn: David Shladovsky

Los Angeles, CA 90067

Email: dshladovsky@kaynecapital.com;
jbaker@kaynecapital.com

 

97,182

 

$

2,551,027.50

 

 

 

 

 

 

 

Kayne Anderson MLP Fund, L.P.

1800 Avenue of the Stars, 3rd Floor

Attn: David Shladovsky

Los Angeles, CA 90067

Email: dshladovsky@kaynecapital.com;
jbaker@kaynecapital.com

 

485,909

 

$

12,755,111.25

 

 

 

 

 

 

 

Kayne Anderson Midstream Institutional Fund, L.P.

1800 Avenue of the Stars, 3rd Floor

Attn: David Shladovsky

Los Angeles, CA 90067

Email: dshladovsky@kaynecapital.com;
jbaker@kaynecapital.com

 

388,727

 

$

10,204,083.75

 

 

Schedule A-1

--------------------------------------------------------------------------------


 

Kayne Anderson Non-Traditional Investments, L.P.

1800 Avenue of the Stars, 3rd Floor

Attn: David Shladovsky

Los Angeles, CA 90067

Email: dshladovsky@kaynecapital.com;
jbaker@kaynecapital.com

 

23,324

 

$

612,255.00

 

 

 

 

 

 

 

Kanti (QP), L.P.

1800 Avenue of the Stars, 3rd Floor

Attn: David Shladovsky

Los Angeles, CA 90067

Email: dshladovsky@kaynecapital.com;
jbaker@kaynecapital.com

 

171,039

 

$

4,489,773.75

 

 

 

 

 

 

 

Kaiser Foundation Hospitals

1800 Avenue of the Stars, 3rd Floor

Attn: David Shladovsky

Los Angeles, CA 90067

Email: dshladovsky@kaynecapital.com;
jbaker@kaynecapital.com

 

3,887,269

 

$

102,040,811.25

 

 

 

 

 

 

 

Total:

 

55,587,950

 

$

1,459,183,687.50

 

 

Schedule A-2

--------------------------------------------------------------------------------


 

Schedule B

 

Material Subsidiaries

 

Plains Marketing, L.P.

 

Plains Pipeline, L.P.

 

Pacific Pipeline System LLC

 

Plains Products Terminals LLC

 

Plains Midstream Canada ULC

 

Plains South Texas Gathering LLC

 

Plains West Coast Terminals LLC

 

Rocky Mountain Pipeline System LLC

 

Pine Prairie Energy Center, LLC

 

SG Resources Mississippi LLC

 

Plains LPG Services LP

 

Schedule B-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Series A Preferred Unit Purchase Agreement (the “Purchase
Agreement”). The Partnership shall furnish to the Purchasers at the Closing an
opinion of Vinson & Elkins L.L.P., counsel for the Partnership, addressed to the
Purchasers and dated the Closing Date in form satisfactory to the Purchasers,
stating that:

 

(i) Each of the Partnership, the GP Entities and the subsidiaries of the
Partnership listed on Schedule I hereto (the “Domestic Subsidiaries”) is validly
existing and in good standing under the laws of its jurisdiction of formation.
Each of the Partnership, the GP Entities and the Domestic Subsidiaries has all
requisite limited liability company or partnership power and authority, as
applicable, under the laws of its jurisdiction of formation necessary to own or
lease its properties and to conduct its business, in each case in all material
respects as described in the Plains SEC Documents.

 

(ii) Except as have been waived or satisfied, there are no preemptive rights or
other rights to subscribe for or to purchase, nor any restriction upon the
voting or transfer of, any interests in the Partnership pursuant to the
Organizational Documents of the Partnership or any agreement filed as an exhibit
to the Partnership’s Annual Report on Form 10-K for the year ended December 31,
2014 or any Current Report or Quarterly Report filed thereafter to which the
Partnership is a party or by which the Partnership may be bound.

 

(iii) The Purchased Units to be issued and sold to the Purchasers by the
Partnership pursuant to the Purchase Agreement and the limited partner interests
represented thereby have been duly authorized in accordance with the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued in accordance with the terms of the Partnership Agreement, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).

 

(iv) Assuming the distribution of the PIK Units is properly authorized by the
board of directors of GP LLC and that the PIK Units are issued in accordance
with the terms of the Partnership Agreement, the PIK Units will be duly
authorized, validly issued, fully paid (to the extent required by applicable law
and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).

 

(v) The Conversion Units have been duly authorized by GP LLC on behalf of the
Partnership pursuant to the Partnership Agreement and, when issued upon
conversion of the Purchased Units in accordance with the terms of the
Partnership Agreement, will be validly issued, fully paid (to the extent
required by applicable law and the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act).

 

Exhibit A-1

--------------------------------------------------------------------------------


 

(vi) No consent, approval, authorization, filing with or order of any federal or
Delaware court, Governmental Authority or body having jurisdiction over the
Partnership is required for the issuance and sale by the Partnership of the
Purchased Units, the execution, delivery and performance by the Partnership of
the Transaction Documents, or the consummation of the transactions contemplated
by the Transaction Documents, except (i) as may be required in connection with
the Partnership’s obligations under the Registration Rights Agreement to
register the resale of the Conversion Units and the Additional Conversion Units
under the Securities Act, (ii) those that have been obtained, (iii) as may be
required under state securities or “Blue Sky” laws, as to which we do not
express any opinion, or (iv) such that the failure to obtain would not
reasonably be expected to have a Material Adverse Effect.

 

(vii) Assuming the accuracy of the representations and warranties of the
Purchasers and the Partnership contained in the Purchase Agreement, the offer,
issuance and sale of the Purchased Units by the Partnership to the Purchasers
solely in the manner contemplated by the Purchase Agreement are exempt from the
registration requirements of the Securities Act; provided, however, that no
opinion is expressed as to any subsequent sale or resale of the Purchased Units.

 

(viii) The Partnership is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

(ix) None of the offering, issuance or sale by the Partnership of the Purchased
Units or the execution, delivery and performance of the Transaction Documents by
the Partnership or the GP Entities, as the case may be, or the consummation of
the transactions contemplated thereby will result in a breach or violation of
(A) the Operative Documents of the Partnership or the GP Entities, as the case
may be, (B) any agreement filed as an exhibit to the Partnership’s Annual Report
on Form 10-K for the year ended December 31, 2014 or any Current Report or
Quarterly Report filed thereafter, except for the Credit Facilities, or (C) the
Delaware LP Act or U.S. federal law, which in the case of clauses (B) or
(C) would be reasonably expected to have a Material Adverse Effect; provided,
however, that we express no opinion pursuant to this paragraph (ix) with respect
to any securities or other anti-fraud law.

 

(x) Each of Transaction Documents has been duly authorized and validly executed
and delivered by the Partnership, the General Partner or Plains GP Holdings,
L.P., as the case may be, and each of the Fifth A&R LPA and the Director
Designation Amendment constitutes a valid and binding obligation of the General
Partner or Plains GP Holdings, L.P., as the case may be, enforceable against
such party in accordance with its terms, except insofar as the enforceability
thereof may be limited by (A) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws from time to time in effect
affecting creditors’ rights and remedies generally and by general principles of
equity (regardless of whether such principles are considered in a proceeding in
equity or at law) and (B) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

Schedule I

 

Domestic Subsidiaries

 

Plains Marketing, L.P.

 

Plains Pipeline, L.P.

 

Pacific Pipeline System LLC

 

Plains Products Terminals LLC

 

Plains South Texas Gathering LLC

 

Plains West Coast Terminals LLC

 

Rocky Mountain Pipeline System LLC

 

Pine Prairie Energy Center, LLC

 

SG Resources Mississippi LLC

 

Plains LPG Services LP

 

Exhibit A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GENERAL PARTNER WAIVER

 

January [     ], 2016

 

PAA GP LLC (the “General Partner”), a Delaware limited liability company and the
general partner of Plains All American Pipeline, L.P. (the “Partnership”), in
its own capacity and in its capacity as the general partner of the Partnership,
hereby waives any preemptive rights it may hold pursuant to Section 5.9 of the
Fourth Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of May 17, 2012 (as amended, the “Partnership Agreement”), with respect
to the Partnership’s privately negotiated Series A Preferred Unit Purchase
Agreement, dated as of January 12, 2016, by and among the Partnership and each
of the Purchasers set forth in Schedule A thereto (the “Purchase Agreement”), to
issue and sell an aggregate of 55,587,950 Series A Preferred Units representing
limited partner interests of the Partnership for a cash purchase price of $26.25
per Series A Preferred Unit.

 

IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first above written.

 

 

PAA GP LLC

 

 

 

 

By:

Plains AAP, L.P., its sole member

 

 

 

 

By:

Plains All American GP LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF DIRECTOR DESIGNATION AMENDMENT

 

AMENDMENT NO. 1 TO THE SIXTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

PLAINS ALL AMERICAN GP LLC

 

This Amendment No. 1 (this “Amendment”) to the Sixth Amended and Restated
Limited Liability Company Agreement of Plains All American GP LLC, a Delaware
limited liability company (the “Company”), dated as of October 21, 2013 (as
amended, the “Company Agreement”), is hereby adopted effective as of
January [  ], 2016, by Plains GP Holdings, L.P., a Delaware limited partnership
(the “Sole Member”), as the sole member of the Company.  Capitalized terms used
but not defined herein are used as defined in the Company Agreement.

 

WHEREAS, Plains All American Pipeline, L.P. (the “MLP”) has entered into a Fifth
Amended and Restated Agreement of Limited Partnership (the “MLP Partnership
Agreement”), pursuant to which the MLP will issue Series A Convertible Preferred
Units (the “Series A Preferred Units”); and

 

WHEREAS, pursuant to the MLP Partnership Agreement, the holders of such Series A
Preferred Units shall have the right to designate (the “Series A Designation
Right”) a Director to the Board upon the occurrence of a Series A Trigger Event
(as such term is defined in the MLP Partnership Agreement);

 

NOW, THEREFORE, in order to accommodate the Series A Designation Right, the Sole
Member does hereby amend the Company Agreement as follows:

 

Section 1.  Section 5.1(b) of the Company Agreement is hereby amended to add the
following provisions:

 

(v)                                 If a Series A Trigger Event (as such term is
defined in the MLP Partnership Agreement) occurs, then the Series A Preferred
Unitholders (as such term is defined in the MLP Partnership Agreement) shall
have the Series A Designation Right as set forth in the MLP Partnership
Agreement, but such right shall be subject to the terms set forth in this
Agreement.  The Board representative identified in the notice delivered by the
Series A Preferred Unitholders shall be referred to herein as the “Series A
Designated Director.”  The Series A Designated Director must, in the reasonable
judgment of the Board, (i) have the requisite skill and experience to serve as a
director of a public company in the energy sector, (ii) not be prohibited from
serving as a director pursuant to any rule or regulation of the Commission or
any national securities exchange on which the common units representing limited
partner interests in the MLP (the “MLP’s Common Units”) are listed or admitted
to trading, and (iii) not be an employee or director of any Competitor (as
defined below); provided that an individual employed by a financial institution,
fund or investment vehicle, who serves as a director of a portfolio company of
such institution, fund or investment vehicle, which portfolio company is a
Competitor, shall not be excluded from serving as a Series A Designated

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Director solely by virtue of such role as a director of such portfolio company.
For purposes of the immediately preceding sentence the term “Competitor” shall
mean any entity that (a) is an operating company (and not a financial
institution) and (b) competes with the MLP in the transportation, storage,
terminaling or marketing of crude oil, natural gas liquids or natural gas in the
United States or Canada.  If the Series A Preferred Unitholders exercise their
right to appoint a Series A Designated Director, the Board shall consist of nine
individuals designated as Directors, until such Series A Designated Director is
removed pursuant to Section 5.1(b)(vi) or Section 5.1(b)(vii).  Any Series A
Designated Director shall have all the rights and duties of a Director otherwise
serving hereunder.

 

(vi)                              Prior to a Designation Right Termination Event
(as defined below), the Series A Designated Director may be removed or replaced
by the Series A Purchasers (as defined in the MLP Partnership Agreement) at any
time for any reason and by the Sole Member for “cause” (as defined below); and
any vacancy occurring by reason of the death, disability, resignation, removal
or other cessation of a person serving as a Series A Designated Director shall
be filled by a vote of the Series A Preferred Unitholders holding a majority of
the then outstanding Series A Preferred Units and the subsequent delivery of
written notice to the Company. As used herein, “cause” means that the Series A
Designated Director (i) is prohibited from serving as a director under any
rule or regulation of the Commission or any national securities exchange on
which the MLP’s Common Units are listed; (ii) while serving as the Series A
Designated Director, is convicted by a court of competent jurisdiction of a
felony; (iii) a court of competent jurisdiction has entered, a final,
non-appealable judgment finding the Series A Designated Director liable for
actual fraud or willful misconduct against the MLP (including, but not limited
to, intentionally or willfully failing to observe any obligations of
confidentiality to the MLP); (iv) is determined to have acted intentionally or
in bad faith in a manner that results in a material detriment to the assets,
business or prospects of the MLP; or (v) is terminated, removed or resigns for
any reason from his or her position, if any, with any such Series A Preferred
Unitholder at which the Series A Designated Director was employed at the time of
his or her appointment as the Series A Designated Director. Any action by the
Series A Preferred Unitholders to designate, remove or replace a Series A
Designated Director shall be evidenced in writing furnished to the Company,
shall include a statement that the action has been approved by a vote of the
Series A Preferred Unitholders holding a majority of the then outstanding
Series A Preferred Units and shall be executed by or on behalf of the Series A
Unitholders.

 

(vii)                           Upon payment by the MLP to the Series A
Preferred Unitholders of all accrued but unpaid distributions on the Series A
Preferred Units then outstanding (a “Designation Right Termination Event”), the
right of the Series A Preferred Unitholders to designate a Series A Designated
Director shall automatically terminate (unless and until another Series A
Trigger Event shall have occurred) and the Series A Designated Director then
serving as a member of the Board shall, promptly upon (and in any event within
two (2) Business Days following) receipt of a written request from the Board,
resign as a member of the Board. If the Series A Designated Director does not
resign upon such request, then a majority of the other directors then serving on
the Board may remove the Series A Designated Director as a member of the Board.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

Section 2.  Section 8.2 of the Company Agreement is hereby amended to add the
following provision:

 

(d)                                 Notwithstanding anything to the contrary
contained herein, no amendment to Section 5.1(b)(v), Section 5.1(b)(vi),
Section 5.1(b)(vii) or this Section 8.2(d) shall be effective without the
consent of the Series A Preferred Unitholders holding a majority of the then
outstanding Series A Preferred Units.

 

Section 3.  Except as hereby amended, the Company Agreement shall remain in full
force and effect.

 

Section 4.  This Amendment shall be governed by, and interpreted in accordance
with, the laws of the State of Delaware, all rights and remedies being governed
by such laws without regard to principles of conflicts of laws.

 

Section 5.  If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be effected thereby.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

 

 

SOLE MEMBER:

 

 

 

PLAINS GP HOLDINGS, L.P.

 

By: PAA GP Holdings LLC, its general partner

 

 

 

 

 

 

By:

 

 

Name:

Richard K. McGee

 

Title:

Executive Vice President

 

Exhibit C-4

--------------------------------------------------------------------------------